PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
  Patel, Rohan Vishnubhai
Application No. 16/433,128
Filed: 6 Jun 2019
For: COMPATIBILITY GUIDANCE METHOD FOR A MACHINERY PRODUCTS FOR AN IN-STORE AND ONLINE MARKETPLACE
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition filed January 14, 2022, and supplemented on January 24, 2022, properly treated under 37 C.F.R. § 1.78(e), to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed nonprovisional applications listed on the concurrently-filed Application Data Sheet (ADS).  

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 C.F.R. § 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3). In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:

the reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

the petition fee set forth in § 1.17(m); and

a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

The petition lacks item (2) as required.

The petition fee set forth at 37 C.F.R. § 1.17(m) is $2100.00 for an undiscounted entity. On January 14, 2022, $525.00 was received, which is the petition fee applicable for a micro entity. As detailed in the enclosed letter, it does not appear that petitioner is entitled to claim micro entity status and small entity status has not been established. 37 C.F.R. § 1.22(a) states, in pertinent part, that patent fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance; that is, at the time of requesting any action by the Office for which a fee or charge is payable. The balance due of $1575.00 (that is, $2100.00 [total unreduced fee] - $525.00 [fees received to date] = $1575.00 [balance due]) must be submitted, along with a renewed petition, in order for the petition to be treated on the merits.

A renewed petition must be filed, accompanied by the item(s) required above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET                                                                                                                                                                                                        


Enclosure: “Certification of Micro Entity Status in more than 5 non-provisional patent applications” mailed May 2, 2022


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)